Exhibit 10.8.8

FEDERAL HOME LOAN BANK OF CHICAGO

BOARD OF DIRECTORS 2006 COMPENSATION POLICY

GENERAL

The Board of Directors of the Federal Home Loan Bank of Chicago (“Bank”) hereby
adopts this directors’ compensation policy for 2006 (“Policy”).

COMPENSATION POLICY METHODOLOGY

The goal of the Policy is to appropriately compensate the Directors for actual
attendance and participation at the meetings of the Board of Directors and the
committees of the Board and also for work performed on behalf of the Board of
Directors and the Bank apart from such meetings. Under this policy, compensation
consists of per-meeting fees. The fees are intended to compensate Directors for:
(1) their time spent reviewing the material sent to them on a periodic basis by
the Bank; (2) making themselves available and participating in any necessary
telephonic meetings and for chairing meetings; (3) actual time spent attending
the meetings; and (4) fulfilling the responsibility of directors.

PAYMENT AND FEE STRUCTURE

Each Director, other than the Chairman and the Vice Chairman, will receive
(i) $2,700 for each day spent in attendance at one or more meetings of the Board
or its committees; or (ii) in the case of a Director who chairs one or more
Committee meetings, $2,900 for each day chairing such Committee.

The Chairman of the Board of Directors will receive $4,300 for each day spent in
attendance presiding at one or more meetings of the Board of Directors or the
Executive Committee and for each day spent attending other committee meetings.

The Vice Chairman will receive $3,500 for each day spent in attendance at one or
more meetings of the Board or its committees.

Meeting fees of $1,500 per day will also be paid to Directors for their
participation in any other special meetings or events (where no other fee or
compensation is paid to such Director) on behalf of the Board of Directors and
the Bank at the request of the Federal Housing Finance Board or at other events
approved by the Board of Directors.



--------------------------------------------------------------------------------

COMPLIANCE WITH LEGAL REQUIREMENTS

In no event shall any Director be paid amounts which would exceed the annual
limitations on compensation set forth in Section 7(i) of the Federal Home Loan
Bank Act (12 U.S.C. §1427(i)), as amended by the Gramm-Leach-Bliley Act of 1999,
and as adjusted by the Federal Housing Finance Board pursuant to 12 C.F.R.
§918.3.

EXPENSES

Each Director will be reimbursed for necessary and reasonable travel,
subsistence and other related expenses incurred in connection with the
performance of their official duties (including telephonic meetings or meetings
called at the request of the Federal Housing Finance Board or other FHLB System
body) as are payable to senior officers of the Bank under the Bank’s Travel
Policy.

 

APPROVED BY THE BOARD OF DIRECTORS

Dated: December 13, 2005

/s/ Peter E. Gutzmer

Corporate Secretary

 

– 2 –